Criminal prosecution tried upon a warrant charging the defendant with transporting intoxicating liquor and having the same in his possession for the purpose of sale, contrary to the statute, etc.
The evidence tends to show the following facts:
1. On the morning of 10 December, 1929, the defendant went to the home of Sam Jones and told him that he had some liquor which he would like to store with him for a few days. Jones had never seen the defendant before that morning.
2. In the afternoon of the same day, Oscar Tucker carried fifty-two gallons of liquor in a truck to the house of Sam Jones, and stored it in his feed barn.
3. Tom Coghill went with the defendant to Jones's house in the morning, and he also rode with Tucker, who hailed him on the street, to show him the way to Jones's house in the afternoon.
4. Oscar Tucker, a witness for the State, testified that he had no agreement or connection with the defendant concerning the liquor which was found by the officers in Jones's barn or any other liquor.
The defendant offered no evidence.
Demurrer to the State's evidence under C. S., 4643, overruled; exception.
Verdict: Guilty.
Judgment: Twelve months in jail with leave to hire out to work on public roads of Vance or any other county.
Defendant appeals, assigning error.
The evidence does no more than raise a suspicion, somewhat strong perhaps, of the defendant's guilt. It would require a repudiation of Tucker's testimony and a guess to bridge the hiatus in the State's case. Hence, under the principle announced in S. v. Battle, *Page 431 198 N.C. 379, 151 S.E. 927; S. v. Swinson, 196 N.C. 100, 144 S.E. 555;S. v. Montague, 195 N.C. 20, 141 S.E. 285; S. v. Prince, 182 N.C. 788,108 S.E. 330; S. v. Rhodes, 111 N.C. 647, 15 S.E. 1038; S. v.Goodson, 107 N.C. 798, 12 S.E. 329; S. v. Brackville, 106 N.C. 701,11 S.E. 284; S. v. Massey, 86 N.C. 660, and S. v. Vinson, 63 N.C. 335, the motion for nonsuit will be allowed.
It is sometimes difficult to distinguish between evidence sufficient to carry a case to the jury, and a mere scintilla, which only raises a suspicion or possibility of the fact in issue. S. v. Bridgers, 172 N.C. 879,89 S.E. 804; S. v. White, 89 N.C. 462. The general rule is that, if there be any evidence tending to prove the fact in issue, or which reasonably conduces to its conclusion as a fairly logical and legitimate deduction, and not merely such as raises a suspicion or conjecture in regard to it, the case should be submitted to the jury. But as was said in the case where a dark was being prosecuted for the larceny of a pig, there must be more than the argument of the solicitor: "Gentlemen of the jury, there was a hog. Here is a negro. Take the case." Wilson v. Lumber Co.,194 N.C. 374, 139 S.E. 760; Moore v. R. R., 173 N.C. 311, 92 S.E. 1.
Reversed.